JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed. Because appellant’s complaint essentially challenged the legality of his conviction, the district court properly construed that complaint as having been brought under 28 U.S.C. § 2241. See Razzoli v. Federal Bureau of Prisons, 230 F.3d 371, 373-74 (D.C.Cir.2000) (federal prisoners may only bring claims which could have even a “probabilistic impact on the duration of custody” through a habeas petition). The district court further correctly dismissed appellant’s habeas petition, as the Antiterrorism and Effective Death Penalty Act does not violate Article I, Section 9, Clause 2 of the Constitution. See Felker v. Turpin, 518 U.S. 651, 664, 116 S.Ct. 2333, 135 L.Ed.2d 827 (1996).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.